Order entered July 11, 2018




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-17-01147-CR

                             STEVEN TROY TILLERY, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                        On Appeal from the 219th Judicial District Court
                                     Collin County, Texas
                            Trial Court Cause No. 219-82576-2017

                                             ORDER
         Before the Court is appellant’s July 9, 2018 third motion to extend time to file his brief.

We GRANT the motion and ORDER the brief received on July 9 filed as of the date of this

order.



                                                        /s/   CRAIG STODDART
                                                              JUSTICE